Citation Nr: 18100124
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 12-15 842
DATE:	 
ISSUES DECIDED:	3	ISSUES REMANDED:	0
 
ORDER
The claim of entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to service-connected posttraumatic stress disorder (PTSD) is denied.
The claim of entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as secondary to Agent Orange exposure is denied.  
The claim of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to Agent Orange exposure is denied.  




FINDINGS OF FACT
1. The Veterans obstructive sleep apnea was not caused by or otherwise related to active service, to include as secondary to treatment for his service-connected PTSD.
2. The Veteran does not have a current diagnosis of peripheral neuropathy of the bilateral upper extremities.
3. The Veteran does not have a current diagnosis of peripheral neuropathy of the bilateral lower extremities.
4. The Veterans complaints of pain, tenderness, and numbness to the bilateral upper extremities were not incurred in, caused by, or otherwise etiologically related to service, to include as due to exposure to Agent Orange.
5. The Veterans complaints of pain, tenderness, and numbness to the bilateral lower extremities were not incurred in, caused by, or otherwise etiologically related to service, to include as due to exposure to Agent Orange.
CONCLUSIONS OF LAW
1. The criteria for establishing entitlement to service connection for obstructive sleep apnea, to include as secondary to PTSD, have not been met.  38 U.S.C. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017). 
2. The criteria for establishing entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as due to Agent Orange exposure, have not been met. 38 U.S.C. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, (2017).
3. The criteria for establishing entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as due to Agent Orange exposure, have not been met. 38 U.S.C. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
The Veteran served on active duty with the United States Army from October 1968 to October 1971.  Among other commendations, the Veteran received the Vietnam Service Medal and the Vietnam Campaign Medal.
This matter comes before the Board of Veterans Appeals (Board) from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.
Pursuant to a May 2017 Board decision, this matter was remanded for additional development to include scheduling the Veteran for an appropriate VA examination to obtain an etiological opinion as to his peripheral neuropathy of the bilateral upper and lower extremities and obstructive sleep apnea.  As the requested development has been completed, the Veterans claims have now returned to the Board for appellate consideration.
Duty to Notify and to Assist
VA is required to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2017).  Copies of compliant VCAA notices were located in the claims file.
VAs duty to assist includes providing a thorough and contemporaneous medical examination, especially where it is necessary to determine the current level of a disability.  Peters v. Brown, 6 Vet. App. 540, 542 (1994).
In this case, neither the Veteran nor her representative has raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that the Boards obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).
Thus, upon careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).
 
Service Connection
Service connection may be granted for any current disability that is the result of an event, disease contracted or an injury sustained while on active duty service.  38 U.S.C. § 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303 (a), 3.304 (2017). 
Entitlement to service connection benefits is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical nexus requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); 38 C.F.R. § 3.303 (a) (2017).
Service connection also is permissible on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310 (a) and (b) (2017).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and, (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).
In determining whether service connection is warranted for a disorder, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C. § 5107 (West 2015); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Presumptive Service Connection - Herbicide Exposure
VA regulations provide that certain diseases associated with exposure to herbicidal agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307 (a)(6) are met.  38 C.F.R. § 3.309 (e). 
A Veteran who had a period of active service in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307 (a).  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975. 
A Veteran who had a period of active service between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicide agents are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. The term herbicide agent means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.
If a Veteran was exposed to an herbicidal agent during active service, the diseases enumerated at 38 C.F.R. § 3.309 (e) shall be service-connected if the requirements of 38 C.F.R. § 3.307 (a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 (d) are also satisfied. The diseases listed at 38 C.F.R. § 3.309 (e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and early onset peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service. 38 C.F.R. § 3.307 (a)(6)(ii).
Where the evidence does not warrant presumptive service connection, the United States Court of Appeals for the Federal Circuit has held that an appellant is not precluded from establishing service connection with proof of direct causation. Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  That is to say, the herbicides or herbicide agent presumption does not preclude a veteran from establishing direct service connection with proof of actual direct causation.
1. Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to service-connected posttraumatic stress disorder (PTSD).
The Veteran contends that he is entitled to service connection for obstructive sleep apnea.  He reports that his symptoms began in service and/or that his condition developed as due to weight gain caused by prescription medication used to treat his service-connected PSTD.
The Veterans service treatment records do not reveal any complaints, findings, or treatment for sleep disturbances.  A report of medical history dated September 1968 and December 1968, shows a negative response to an inquiry regarding frequent trouble sleeping.  At separation, the Veteran stated that he was in good health.  No conditions were reported. 
Post-service treatment records indicate that the Veteran was diagnosed with obstructive sleep apnea in 2008.  In a lay statement from the Veterans wife, she reportedly witnessed the Veterans loud snoring, daytime-sleepiness and apnea episodes since service.
In December 2010, the Veteran underwent a VA examination.  On review of the evidence, the examiner confirmed the prior diagnosis of OSA, but nevertheless concluded that the condition was less-likely than not caused by or related to active service to include as due to the Veterans service-connected PTSD.  In reaching the above referenced conclusion, the examiner noted that PTSD is not a known cause of the anatomical obstruction which results in OSA.  Furthermore, multiple factors were noted as possible causes of the Veterans OSA to include age, male gender, obesity, and the anatomical structure of his large neck circumference in relation to his small airway opening. 
In June 2015, The Veteran was afforded a subsequent examination.  Following a review of the record, the examiner opined that the Veterans OSA was less likely than not caused or aggravated by his active service, to include as due to his service-connected PSTD.  In reaching the stated conclusion, the examiner noted that there is no evidence of symptoms or a diagnosis of OSA in service.  Further, post-service treatment records show that he was first diagnosed with OSA in 2008, 27 years after separation.  As to the claim of a causal connection to the Veterans service-connected PTSD, the examiner noted that the Veterans weight progressed from 160 lbs. at separation to 232 lbs.  Weight gain was noted as a predisposition for OSA, an anatomical upper respiratory condition.  PTSD, on the other hand, is a mental health disorder.  Thus, as the two conditions are distinct and independent of each other, the examiner concluded that a nexus does not exist.
Pursuant to a May 2017 Board remand decision, the Veteran was afforded a subsequent VA examination in June 2017. 
During the clinical evaluation, the Veteran reported that his symptoms of sleep apnea began in service.  He described day-time sleepiness and loud snoring in the barracks at Fort Hood.  Post-service, a sleep study conducted in November 2008 yielded a diagnosis of OSA.  The Veterans wife reported witnessing the Veterans loud snoring, daytime-sleepiness and apnea episodes overnight.  Current treatment includes continuous positive airway pressure (CPAP) therapy.  
Following the clinical evaluation, the examiner confirmed the prior diagnosis of OSA. In spite of the forgoing, the examiner opined that was less likely than not (less than 50% probability) that the Veterans OSA was caused by or otherwise related to active service, or his service-connected PTSD.  In reaching the stated conclusion, it was noted that service treatment records did not reveal complaints of symptoms or an in-service diagnosis.  There is also no evidence of symptom onset within one year following service.  During active service, the Veterans weight was normal which the examiner noted as inconsistent with lay statements from the Veterans wife regarding continuity of symptoms.  Further, OSA is an anatomical condition resulting in an obstruction of the upper airway during sleep.  A review of the medical literature does not reveal any findings that PTSD causes the anatomical condition responsible for OSA. 
The examiner acknowledged the Veterans assertion of a possible connection between his OSA and excessive weight gain due to use of bupropion previously prescribed to treat his service-connected PTSD.  On review of the Veterans STRs, the examiner noted that the Veterans weight in September 1968 was 146 lbs. and 150 lbs. in June 1970 (his body mass index or BMI was 22.8  a normal adult weight for his height).  Post service, the Veterans weight was 208 lbs. in October 2005 and 211 lbs. in October 2011 (near the time of his OSA diagnosis).  His BMI was 32.1, which is considered obese.  Based on the forgoing, the examiner opined that the Veterans weight gain began long after service and predated his OSA diagnosis.  Further, although the Veteran was prescribed bupropion from May 2009 to October 2016, (a medication related to weight gain); the evidence shows that most of the Veterans weight gain occurred prior to use of bupropion.
More specifically, treatment records reveal that prior to the Veterans use of bupropion, he had gained 16 pounds over the previous 3 years (In January 2006 he weighed 203 lbs. and in May 2009 he weighed 219 lbs.).  After use, he gained 13 pounds over 7 years (in May 2009 he weighed 219 lbs. and in June 2016 he weighed 232 lbs.).  In summary, the examiner concluded that there was no link between any mental condition, to include PTSD, and causation of OSA.  
On review of the evidence, the Board concludes that, while the Veteran has a diagnosis of OSA, the preponderance of the evidence is against finding that it began in or is otherwise related to active service, to include as secondary to his service-connected PTSD.  38 U.S.C. §§ 1110, 1131, 5107(b); Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a), (d).
In making all determinations, the Board has fully considered the lay assertions and medical evidence of record.  While the Veteran is competent to report on his symptoms of obstructive sleep apnea and their onset, his reports (and those of his wife) are not deemed credible due to inconsistency with other evidence in the record.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Review of the claims file reveals that the Veteran has been afforded multiple VA examinations.  At no time during the appeal period has any examination revealed a causal relationship or nexus between the Veterans OSA and his active service, to include prescribed treatments for service-connected PTSD. 
Accordingly, as the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The claims of entitlement to service connection for OSA, to include as secondary to service-connected PTSD must be denied.
 
2. Entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, to include as secondary to Agent Orange exposure.
The Veteran also contends that he is entitled to service connection for peripheral neuropathy of the bilateral upper and lower extremities as due to exposure to Agent Orange during active service.
The Veterans STRs are negative for complaints, findings, or treatment for peripheral neuropathy or any related symptomatology, to include numbness and tingling.  No symptoms of neuritis, foot trouble, or cramps on the legs were reported in reports of medical history dated September 1968 and December 1968.  In a treatment note dated November 1968 and again in August 1970, the Veteran reported pain in the groin.  In February 1969, the Veteran reported an injury to the left hand.  His reported symptoms included pain on movement and loss of function in flexion. At separation, the Veteran stated that he was in good health.  No conditions were reported.
Post-service treatment records show that Veteran underwent surgery to the left wrist in 1982.  A neurosurgical examination in October 2007 revealed normal pin prick results for the upper and lower extremities, with intact vibratory sensory.  No pathological reflexes were elicited.  In September 2008, a physical examination showed normal tone and strength with good sensory and pin prick positioning.  In December 2008, nerve conduction velocity (NCV) testing revealed mild right carpal tunnel syndrome (CTS) and very mild CTS on the left.  Electromyography (EMG) testing in January 2010 showed mild bilateral carpal tunnel.  There was no evidence of abnormal electrical signs in the lower extremities.  Complaints of mild sensory symptoms, to include numbness in the Veterans hands and feet were noted in September 2010.  Normal EMG results were reported to the upper left extremity in June 2014.  From 2007 to 2011, neurological evaluations yielded normal results.  In April 2015, a neurologist opined that it did not appear that the Veteran had peripheral neuropathy.  Although EMG studies showed abnormal results to the upper extremities, the results were interpreted as characteristic of mild carpal tunnel syndrome.  No abnormalities were noted as to the lower extremities. 
In October 2015, the Veteran underwent a VA examination.  During the clinical evaluation, the Veteran complained of chronic right leg pain and neuropathy with increased sensitivity to touch, burning and tingling (described as pins and needles pain).  Similar pain was reported in the bilateral feet, forearms, and right anterior lower thigh.  On examination, the Veteran reported moderate constant pain and intermittent (usually dull) pain in the upper and lower extremities.  Paresthesia to the upper and lower extremities was noted.  The Veteran reported regular use of a cane.  On examination, muscle strength was deemed normal with hypoactive deep tendon reflexes.  A sensory examination revealed normal results.  Trophic changes did not contribute to the Veterans condition.  His gait was deemed normal and median nerve evaluations were negative.  No diagnosis of peripheral neuropathy was indicated.
In November 2015, an Agent Orange peripheral neuropathy review checklist was prepared.  On examination, the examiner noted that the Veteran was granted service connection for diabetes mellitus, type II as due to exposure to Agent Orange.  The last possible date of herbicide exposure was identified as May 1976.  Following a review of the claims file, the examiner opined that there is no evidence of complaints or treatment for symptoms of peripheral neuropathy in service or within one year of discharge.  The opinion also noted that diabetes mellitus, type II may be considered a cause of peripheral neuropathy if the condition precedes development of neuropathy.
Pursuant to a Board remand decision, the Veteran was afforded another VA examination in June 2017.
During the clinical evaluation, the Veteran reported symptoms of peripheral neuropathy that began in service in 1970 but he denied reporting them.  He described burning pain in both legs and feet, and burning in the dorsal flexion aspect of his hands.  The Veteran reported receiving a diagnosis of neuropathy in January 2010 (following an abnormal EMG study) and stated that he was prescribed medications including gabapentin, lidocaine ointment and pain patches.  Other symptoms include numbness in the hands while driving, which impacts the forearms and legs as well.  The Veteran described pain with a pins and needles sensation, at a level between 7 and 9 on a 10 point scale.  Ibuprofen was used to treat his pain.   Due to pain in both legs, the Veteran used a used a cane constantly.
On examination, the Veteran complained of mild constant pain to the left and right upper and lower extremities with intermittent severe pain to the same areas.  Moderate numbness was also reported.  Muscle strength in the upper and lower extremities was normal with no evidence of atrophy.  Deep tendon reflexes were also normal.  Normal sensory was indicated in the shoulders, thighs and lower legs.  Decreased sensory was noted in the right hand, upper anterior thigh, and forearm.  The Veterans gait was also normal.  Positive medial nerve evaluations were indicated on the right side.  Mild incomplete paralysis was noted to the upper medial nerve on the left and right side.  Mild incomplete paralysis was noted to the anterior tibial (superficial peroneal) nerve and external cutaneous nerve of the thigh of the lower right extremity. There was no diagnosis of lower extremity neuropathy or radiculopathy rendered.  The appearance of a prior surgical scar was noted to the left wrist. 
Following a review of the clinical interview and record evidence, the examiner opined that is less likely than not (less than 50% probability) that the Veterans claimed bilateral upper and lower extremity neuropathy is related to his active service, to include exposure to Agent Orange.  The examiner stated the record does not support a diagnosis of neuropathy.  In August 2017, the examiner further concluded that the Veterans carpal tunnel syndrome is an anatomical abnormality where the wrist-canal is decreased in size and produces compression of the tendons, lubrication tissue and the medial nerve in between the carpal bones and ligaments.  This results in entrapment of the median nerve and causes focal neuropathy symptoms.  Thus, the examiner opined that the Veterans upper extremity carpal tunnel syndrome and lower extremity pain is neither caused by or otherwise related to active service, to include exposure to Agent Orange therein.
On review of the evidence, the Board concludes that the preponderance of the evidence is against finding that the Veteran has a current diagnosis of peripheral neuropathy or that his symptoms of upper extremity carpal tunnel syndrome and lower extremity pain was caused by or otherwise related to his active service, to include exposure to Agent Orange therein.  38 U.S.C. §§ 1110, 1131, 5107(b); Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a), (d).
In making all determinations, the Board has fully considered all lay assertions and medical evidence of record.  While the Veteran is competent to report upper and lower extremity numbness, tingling and pain, there is no evidence that he possesses the necessary medical expertise to diagnose the reported symptoms or opine as to their etiology.  In this case, the Veteran has been afforded multiple VA examinations.  The Board acknowledges variation as to the diagnosis of reported symptoms, however, at no time were his symptoms deemed to be caused by or otherwise related to his active service, to include exposure to Agent Orange therein.







 
Accordingly, as the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The claims of entitlement to service connection for peripheral neuropathy of the upper and lower extremities must be denied.
 
 
B. MULLINS
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	N. Whitaker, Associate Counsel 

